PER OURIAM.
In this patent case we have had the benefit of an able and illuminating opinion by the judge below, which is reported in 227 Fed. 94. The case was thoroughly argued in this court, and has since had our careful examination and consideration. We find no error in the decree below, and it will be affirmed. An opinion by us would simply be an effort to restate in different language what has already been so well said by Judge Bradford. We avoid needless duplication by adopting his opinion as expressive of our views.